

115 HRES 1153 IH: Honoring Jacob Anthony deGrom, starting pitcher for the New York Mets, for winning the 2018 National League Cy Young Award.
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1153IN THE HOUSE OF REPRESENTATIVESNovember 16, 2018Mr. King of New York (for himself, Mr. Suozzi, and Mr. Engel) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring Jacob Anthony deGrom, starting pitcher for the New York Mets, for winning the 2018 National League Cy Young Award. 
Whereas, during the 2018 Major League Baseball season, Jacob deGrom led the National League with a 1.70 earned run average; Whereas, during the 2018 Major League Baseball season, Jacob deGrom finished second in strikeouts in the National League with 269 Ks; 
Whereas, during the 2018 Major League Baseball season, Jacob deGrom finished second in walks and hits per innings pitched (WHIP) in the National League with a .91 WHIP; and Whereas the Baseball Writers’ Association of America saw fit to award Jacob deGrom with the National League Cy Young Award for his dominant 2018 season: Now, therefore, be it 
That the House of Representatives— (1)honors Jacob Anthony deGrom for being awarded the National League Cy Young Award for the 2018 season; and 
(2)wishes Jacob deGrom continued success on and off the baseball diamond. 